DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2019, 12/31/2019, 03/26/2020 and 02/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 23 is objected to because of the following informalities:  “The method of claim 16”.  It appears that limitation “the current mirror ratio” recited in the claim is dependent on limitation recited in claim 22.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 11, 16-20 and 25 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fotouhi et al. (US 6,031,389).
Regarding claims 1 and 16, Fotouhi discloses a method and a driver for an electronic device (e.g. Fig. 1: Vout & col 1 lines 1-35: output driver for use with data or telecommunication systems), the driver comprising: 
a first circuit node (e.g. Fig. 3A: VDD); 
a first control circuit (e.g. Fig. 3A: MP1); and 
one or more first slew rate limiting field-effect transistor (FET) (e.g. Fig. 3A: MP4 & col 4 lines 31-40) connected between the first circuit node (i.e. VDD) and a node of the electronic device to be driven (e.g. Fig. 3A: N3; as shown in Fig. 1, N3 is connected to Vout# via M7, N2 & R1), wherein a gate of the one or more first slew rate limiting FET is connected to the first control circuit (e.g. Fig. 3A: gate of MP4 is connected to gate of MP1); wherein the one or more first slew rate limiting FET and the first control circuit are configured to set a rate at which the electronic device is charged or discharged (e.g. col 4 lines 31-40: slew rate limited).  
Regarding claims 2 and 17, Fotouhi discloses the first control circuit comprises: one or more diode-connected FETs (e.g. Fig. 3A: MP1), wherein a gate of each of the one or more diode-connected FETs is connected to the gate of a corresponding one of the one or more first slew rate limiting FET (e.g. Fig. 3A: MP1 & MP4); wherein a source of one of the one or more diode-connected FETs is connected to the first circuit node (e.g. Fig. 3A: MP1 is connected to VDD); wherein a drain of one of the one or more diode-connected FETs is common with the gate of the one of the one or more diode-connected FETs (e.g. 3A: drain and gate of MP1 are common); wherein the first control circuit is a part of a current source circuit; and wherein a current in the current source circuit is mirrored to set a proportional current in the one or more first slew rate limiting FET (e.g. Figs. 1 & 3A: MP1 is part of the driver that connected to the mirror circuit 100 to establish a limited slew rate for output at Vout#).  
Regarding claims 3 and 18, Fotouhi discloses the current source circuit (e.g. Fig. 1) comprises: a voltage divider (e.g. Fig. 1: 102) connected between the first circuit node (i.e. VDD) and a second circuit node (e.g. Fig. 1: VSS).  
Regarding claims 4 and 19, Fotouhi discloses the driver further comprises a power supply (e.g. Fig. 1: COMP1, M7 & COMP2, M8) connected between the first circuit node (i.e. VDD) and the second circuit node (i.e. VSS).  
Regarding claims 5 and 20, Fotouhi discloses the voltage divider is in communication with the power supply and configured to provide a feedback voltage for controlling the power supply (e.g. Fig. 1: N2 of 102 is connected to inputs of COMP1 and COMP2).  
Regarding claim 7, Fotouhi discloses the voltage divider is selected from the group consisting of one or more diodes, one or more diode-connected field-effect transistors (FETs), one or more resistors, one or more capacitors, and a combination thereof (e.g. Fig. 1: M5, M6).  
Regarding claims 11 and 25, Fotouhi discloses the one or more first slew rate limiting FET comprises two FETs arranged in a series arrangement between the first circuit node or a second circuit node and the electronic device to be driven (e.g. Fig. 3A: MP4, MP5).  
Allowable Subject Matter
Claims 6, 8-10, 12-15, 21-24 and 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846